Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 29, 2021 has been entered.
Status of Claims
Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 have been amended.
Claims 2, 9, and 16 have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Examiner adopts and incorporates the rejection and analysis provided by the Patent Trial and Appeal Board in the decision mailed on December 2, 2020 for the rejection provided under 35 USC 101 and provides the additional analysis.
Claims 1, 3 – 8, 10 – 15, and 17 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite identifying contract terms and metrics associated with a recorded contract; receiving a notification of a recorded event that is part of the metric and performed by a contract member; determining whether the event supports requirements of the contract; determining whether a contract policy matches another policy; identifying that the requirements of the contract are supported by the event or the contract policy matches the another policy; identifying a level of risk associated with the event based on variables of the even that are different than previously agreed upon variables that are in the contract; comparing the identified level of risk to a threshold level of risk; in response to the identified level of risk being greater than the threshold level of risk, preventing the event from being recorded and sending an alert to the record indicating that the level of risk is greater than or equal to the threshold level of risk and an identification of the variables, wherein the alert cases a notification to be sent to the contract member.  The invention is directed towards the abstract idea of contract management and risk assessment, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., reviewing and being aware of the terms of a contractual agreement and monitoring whether those terms are being adhered to and, if not, recording the event led to not complying to the terms and the details that comprised the event and notifying the contract member associated with the event of the noncompliance, wherein the analysis is based on comparison with a risk level of the event and a threshold level of risk.
The limitations of identifying contract terms and metrics associated with a recorded contract; receiving a notification of a recorded event that is part of the metric and performed by a contract member; determining whether the event supports requirements of the contract; determining whether a contract policy matches another policy; identifying that the requirements of the contract are supported by the event or the contract policy matches the another policy; identifying a level of risk associated with the event based on variables of the even that are different than previously agreed upon variables that are in the contract; comparing the identified level of risk to a threshold level of risk; in response to the identified level of risk being greater than the threshold level of risk, preventing the event from being recorded and sending an alert to the record indicating that the level of risk is greater than or equal to the threshold level of risk and an identification of the variables, wherein the alert cases a notification to be sent to the contract member, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, i.e. contract auditor.  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses a user can manage a contractual agreement with a contracted party and monitor the performance of the contracted party in relation to the contractual agreement in order to determine if there is a risk associated with the performance of a contracted part for an event.  Based on this collected and recorded information the user can compare the level of risk of the event against a threshold level of risk and, based on the comparison, determine whether the contracted party should be notified of the assessment, e.g. using pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to receive, store, and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. identifying certain information and performing a comparison on the identified information with stored information in order to make a decision based on the comparison. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of receiving, storing, and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of identifying contract terms and metrics associated with a recorded contract; receiving a notification of a recorded event that is part of the metric and performed by a contract member; determining whether the event supports requirements of the contract; determining whether a contract policy matches another policy; identifying that the requirements of the contract are supported by the event or the contract policy matches the another policy; identifying a level of risk associated with the event based on variables of the even that are different than previously agreed upon variables that are in the contract; comparing the identified level of risk to a threshold level of risk; in response to the identified level of risk being greater than the threshold level of risk, preventing the event from being recorded and sending an alert to the record indicating that the level of risk is greater than or equal to the threshold level of risk and an identification of the variables, wherein the alert cases a notification to be sent to the contract member amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With regards to the amendments received on March 29, 2021, the Examiner asserts that the amendments are insufficient for making the claimed invention patent eligible for the same reasons provided by the Patent Trial and Appeal Board.  The Examiner asserts that basing the identification of a level of risk on variables of the event and previously agreed upon variables in the contract is nothing more than comparing information.  Specifically, the amended language is merely describing that the identification is based on whether the details of the event are at risk of breeching already agreed upon contractual terms.  With regards to the amendments in the transmission step, the amended language is simply describing when to send the transmission, whether to alert another user, and why information is not being recorded.  In other words, the amendment is simply providing language that describes why certain actions should or should not take place, which is based on the assessment/comparison between the level of risk and threshold level of risk.
Additionally:
With regards to the remaining claims, the Examiner adopts and incorporates the Patent Trial and Appeal Board’s rationale that the “remaining claims merely describe process parameters.”
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for managing a contract and assessing risk.  Accordingly, the claims are not patent eligible.
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 101
The Examiner adopts and incorporates the Patent Trial and Appeal Board analysis provided in the decision mailed on December 2, 2020. 
With regards to the arguments pertaining to the newly amended language, the Examiner has addressed the amendments in the rejection provided above.
Rejection under 35 USC 103
See rejection has been withdrawn in light of the Patent Trial and Appeal Board analysis provided in the decision mailed on December 2, 2020.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/31/2021